DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected as being indefinite as the phrase “said personal device”, found on lines 1-2 of the claim, lacks a proper antecedent basis as claim 1, from which claim 21 depends, fails to recite any “personal device”.
Claims 23 and 24 are rejected as being indefinite as the phrase “the pressure generating element”, found on line 1 of each claim, lacks a proper antecedent basis as claim 22, from which both claims depend, fails to recite a “pressure generating element” as claim 22 is a method NOT an apparatus claim.
Claim 25 is rejected as being indefinite as the phrases “the pressure generating element”, found on line 1 of the claim, and “the vibration sensor”, found on line 2 of the claim, lacks a proper antecedent basis as claim 22, from which claim 25 depends fails to provide any apparatus structure other than the “pressure transducer” as claim 22 is a method claim not an apparatus claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23-25 recite apparatus limitations which do not further limit the method of claim 22 as none of the recited apparatus limitations affect or change the method steps provided in claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 15, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Seppa et al. (US 2010/0275675 A1) (hereafter Seppa).
With regards to claim 1, Seppa discloses a vibration sensor (abstract, paragraph [0002]) comprising: a pressure generating element (Fig. 1c, 3) for generating pressure differences 
With regards to claim 2, Seppa discloses the pressure generating element (3) being adapted to interact directly with air of the first (4) and second (6) volumes in Fig. 1c.
With regards to claim 3, Seppa discloses the pressure generating element (3) being adjacently arranged relative to the first (4) and second (6) volumes in Fig. 1c.
With regards to claim 5, Seppa discloses the pressure generating element (3) comprising a moveable element (diaphragm, paragraph [0026]), and wherein the vibration sensor (2) further comprises a static element (base of the first volume 4) operatively connected to the moveable element via one or more resilient interconnections (Fig. 1c, pressure sensor 2 is located on the bottom of the volume 4 which is “operatively” connected to the moveable element “diaphragm” through the resilient interconnections formed by the diaphragm being connected to the sidewalls which form part of the “static” element of volume 4).
With regards to claim 15, Seppa discloses the pressure transducer (2) being secured to the static element (Fig. 1c, pressure sensor 2 is located on the bottom of the volume 4 which is “operatively” connected to the moveable element “diaphragm” through the resilient interconnections formed by the diaphragm being connected to the sidewalls which form part of the “static” element of volume 4).
With regards to claim 20, Seppa discloses the pressure transducer (2) comprising a MEMS pressure transducer in paragraphs [0003] and [0034]-[0036].
With regards to claim 21, Seppa discloses the vibration sensor being part of a personal device comprising a vibration sensor according to claim 1, said personal device being selected from the group consisting of hearing aids, hearing devices, hearables, mobile communication devices and tablets in paragraphs [0002] – [0004].
With regards to claim 22, Seppa discloses a method for detecting vibrations (abstract, Fig. 1C, paragraph [0002]) comprising: generating pressure differences between a first (4) and a second (4) volume being acoustically sealed from each other (Fig. 1c, pressure generator diaphragm 3,  diaphragm 3 will reflect most of the sound, making the volumes acoustically sealed from each other, paragraph [0026]), and measuring the pressure differences between the first and second volumes using a pressure transducer (2, paragraphs [0003] and [0034-[0034].
Seppa discloses the pressure generating element (3) being adapted to interact directly with air of the first (4) and second (6) volumes in Fig. 1c.
With regards to claim 24, Seppa discloses the pressure generating element (3) being adjacently arranged relative to the first (4) and second (6) volumes in Fig. 1c.


Allowable Subject Matter
Claims 4, 6-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, especially wherein the pressure generating element and the pressure transducer form part of, or are secured to, an arrangement that acoustically seals the first volume from the second volume.
With regards to claim 6, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, especially wherein the static and moveable elements, and the one or more resilient interconnections form, in combination, a one-piece component, and wherein one or more openings are provided between the static element and the moveable element.

With regards to claim 10, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, especially wherein the pressure transducer is secured to the moveable element.
	With regards to claim 16, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, wherein the pressure transducer is secured to the static element, especially wherein a signal processing circuitry for processing signals from the pressure transducer is secured to the moveable element.
With regards to claim 18, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements 
With regards to claim 25, the prior art of record fails to teach and/or suggest a method for detecting vibrations comprising generating pressure differences between a first and a second volume with a pressure generating element, the first and second volumes being acoustically sealed from each other and measuring the pressure differences between the first and second volumes using a pressure transducer, especially wherein the pressure generating element comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, and wherein the static and moveable elements, and the one or more resilient interconnections form, in combination, a one-piece component, and wherein one or more openings are provided between the static element and the moveable element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855